Judgment of the Supreme Court, New York County (Eve Preminger, J.), rendered June 4, 1987, convicting defendant, after a jury trial, of robbery in the second degree, for which defendant was sentenced as a predicate felon to 3Vi to 7 years’ imprisonment, unanimously affirmed. Order of the same court entered May 16, 1990, which *639denied defendant’s motion pursuant to CPL article 440, unanimously affirmed.
Defendant’s contention that the trial prosecutor violated the court’s Sandoval ruling is meritless. After defendant was caught in inconsistencies on cross-examination, the prosecutor, at a sidebar conference, requested a modification of the Sandoval ruling to permit the limited use of defendant’s criminal history sheet to refresh his recollection about defendant’s prior familiarity with the neighborhood. Defendant’s own testimony opened the door to the modification of the Sandoval ruling (see, Harris v New York, 401 US 222, 226), and the details of defendant’s plea to petit larceny in 1985 were blurted out by defendant himself, rather than elicited by specific questions. Under these circumstances, we find no infirmity in the prosecutor’s cross-examination. Concur—Rosenberger, J. P., Ellerin, Wallach, Smith and Rubin, JJ.